Name: Commission Regulation (EC) NoÃ 759/2007 of 29 June 2007 opening and providing for the administration of an import tariff quota of sausages originating in Iceland
 Type: Regulation
 Subject Matter: international trade;  Europe;  foodstuff;  trade;  tariff policy
 Date Published: nan

 30.6.2007 EN Official Journal of the European Union L 172/48 COMMISSION REGULATION (EC) No 759/2007 of 29 June 2007 opening and providing for the administration of an import tariff quota of sausages originating in Iceland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 11(1) thereof, Whereas: (1) The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Iceland concerning additional trade preferences in agricultural products undertaken on the basis of Article 19 of the Agreement on the European Economic Area (2), as approved by Council Decision 2007/138/EC (3), provides for the opening by the Community of an annual tariff quota of 100 tons of sausages originating in Iceland. (2) The Agreement specifies that the tariff quota is to apply annually and imports should therefore be managed on a calendar-year basis. However, as the Agreement is applicable as from 1 March 2007, the annual quantity for 2007 should be adjusted accordingly. (3) The Agreement specifies that the opening of the tariff quota is to be made as from 1 July, on the basis of nine months for 2007. This Regulation should therefore apply as from 1 July 2007. (4) The tariff quota should be managed on a first-come, first-served basis. This should be done in accordance with Articles 308a, 308b and 308c(1) of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4). (5) Given that the quota under this Regulation does not present a risk of market disturbance, it should be regarded initially as non-critical within the meaning of Article 308c of Regulation (EEC) No 2454/93. Therefore, customs authorities should be authorised to waive the requirement for security in respect of goods initially imported under those quotas in accordance with Articles 308c(1) and 248(4) of Regulation (EEC) No 2454/93 and Article 308c(2) and (3) of that Regulation should not apply. (6) It should be clarified which kind of proof certifying the origin of products has to be provided by operators in order to benefit from the tariff quota under the first-come, first served system. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 1. A Community tariff quota for sausages falling within CN code 1601 originating in Iceland (hereinafter the tariff quota), as set out in the Agreement between the Community and Iceland as approved by Decision 2007/138/EC, is hereby opened. The tariff quota shall be opened annually for the period from 1 January to 31 December. The order number of the tariff quota shall be 09.0809. 2. The annual quantity, expressed in net weight, of sausages imported under the tariff quota, as well as the customs duty applicable are laid down in the Annex. For the year 2007, the quantity available shall be 75 tonnes. Article 2 The tariff quota shall be managed in accordance with Articles 308a, 308b and 308c(1) of Regulation (EEC) No 2454/93. Article 308c(2) and (3) of that Regulation shall not apply. Article 3 In order to benefit from the tariff quotas referred to in Article 1 and managed in accordance with Article 2, a valid proof of origin issued by the competent authorities of Iceland shall be presented to the Community customs authorities following the rules complying with all provisions by Articles 55 to 65 of Commission Regulation (EEC) No 2454/93. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply as from 1 July 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 61, 28.2.2007, p. 29. (3) OJ L 61, 28.2.2007, p. 28. (4) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). ANNEX SAUSAGES Community tariff quota for Iceland CN code Description of products Order number Annual quantity (net weight) Rate of duty 1601 00 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products 09.0809 100 tons 0